Citation Nr: 1236765	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for right hip osteoarthritis from December 12, 2006.

2.  Entitlement to an initial evaluation greater than 20 percent for right hip osteoarthritis from September 14, 2009.

3.  Entitlement to an initial evaluation greater than 30 percent for right hip osteoarthritis, status post total right hip replacement, from August 1, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to October 1981 and from December 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2007, the RO granted entitlement to service connection for right hip osteoarthritis and assigned a noncompensable evaluation from December 14, 2006.  The Veteran disagreed with the assigned evaluation and in December 2008, the RO increased the evaluation to 10 percent from December 14, 2006.  The Veteran subsequently perfected this appeal.  

In June 2010, the Veteran underwent a right hip replacement.  In July 2010, the right hip evaluation was increased to 20 percent from September 14, 2009.  The RO also assigned a 100 percent evaluation effective June 8, 2010 based on surgery and convalescence; and a 30 percent evaluation from August 1, 2011.  Pursuant to the rating schedule, a 100 percent evaluation is assigned for 1 year following implantation of a hip prosthesis, with a minimum 30 percent evaluation thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).  

The code sheet associated with the July 2010 rating lists the effective date of the original grant for the right hip disability as December 12, 2006.  The basis for the change from December 14, 2006 is unclear.  Regardless, it has no effect on any payment start date.
 
As discussed, the RO assigned staged ratings throughout the appeal period.  The Board notes that the Veteran was receiving the maximum schedular evaluation for the period from June 8, 2010 to August 1, 2011.  The various stages for consideration are reflected in the issues as stated above.  

Information in the claims folder indicates that the Veteran receives VA medical treatment at the VA Medical Centers in Fayetteville and Durham.  Review of the claims folder shows that VA records were last printed in July 2010.  Additional relevant VA records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011).  

The Veteran last underwent a VA examination to assess the severity of his right hip disability in March 2010.  He underwent a right hip replacement in June 2010.  Considering the right hip surgery, as well as the length of time since the last examination, the Board finds additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the Fayetteville and Durham VA Medical Centers, to include any associated outpatient clinics, for the period since July 2010.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the appellant for a VA joints examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating hip disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any right hip disability.  A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to increased initial evaluations for right hip disability, evaluated as 10 percent from December 12, 2006; 20 percent from September 14, 2009; and 30 percent from August 1, 2011.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


